394 F.2d 989
William Minter GEBHARDT, Appellant,v.UNITED STATES of America, Appellee.
No. 25093.
United States Court of Appeals Fifth Circuit.
May 30, 1968.

Appeal from the United States District Court for the Middle District of Alabama, Frank M. Johnson, Jr., Judge.
Ira DeMent, Montgomery, Ala., for appellant.
Ben Hardeman, U. S. Atty., Jack B. Patterson, Asst. U. S. Atty., Montgomery, Ala., for appellee.
Before TUTTLE and SIMPSON, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
It appearing that no prejudicial error to the appellant occurred during the trial of this case, the conviction and sentence of the appellant for the offense of passing a counterfeit $20 Federal Reserve note is


2
Affirmed.